Citation Nr: 9909034	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-08 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for duodenal ulcer with 
vagotomy and hiatal hernia, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from November 1959 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.

REMAND

The veteran was service connected duodenal ulcer, hiatal 
hernia, status post operative vagotomy in January 1989.  The 
RO granted a 20 percent disability rating pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7305-7346.  In a March 
1997 rating decision, the RO increased the rating for the 
veteran's service-connected disability to 30 percent 
disabling.

The Board noted that in service, the veteran underwent a 
vagotomy and antrectomy in October 1986.  An antrectomy is 
defined as follows: 2) the removal of the antrum (distal 
half) of the stomach; often combined with bilateral excision 
of portions of vagus nerve trunk (vagotomy) in treatment of 
peptic ulcer.  Stedman's Medical Dictionary 109 (26th ed. 
1995)).  This is synonymous with the term gastrectomy which 
is defined by Stedman's as excision of a part or all of the 
stomach.  Id. at 707.

The Board finds that the veteran's claim for an increased 
evaluation is well grounded pursuant to 38 U.S.C.A. § 5107 
(West 1991).  This finding is predicated upon the veteran's 
assertions that his disability reflects a greater disability 
picture than currently assessed.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Once it has been determined that a 
claim is well grounded, as here, VA has a statutory duty to 
assist in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107. 



In this regard, the Board notes that the most recent VA 
examination of record is dated in December 1996.  It appears 
that a page or page may be missing from the  report of 
examination which has been associated with the veteran's 
claims folder.

When VA is notified of the existence of medical records that 
may have a bearing on the case at hand, then efforts must be 
made to obtain this evidence coincident with the duty to 
assist the veteran in fully developing his claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Allday v. Brown, 7 Vet. App. 
517, 526 (1995); Lind v. Principi, 3 Vet. App. 493 (1992); 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  

The veteran contends in a VA Form 9 dated in April 1998 that 
his disability is severe and causes him to seek emergency 
medical treatment.  The veteran testified at a video-
conference hearing before the undersigned Member of the Board 
in February 1999 that his disability affects him on a daily 
basis and caused him to be seen at a private hospital 
emergency room in January 1999. 

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist includes the duty to obtain thorough and 
contemporaneous VA examinations.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
development and action:

1. The veteran should be contacted and 
requested to furnish a complete list of 
all medical personnel and facilities from 
which he has received treatment of his 
gastric disability from November 1995 to 
the present.  After obtaining the 
appropriate releases from the veteran 
where necessary, the health care 
providers should be contacted and 
requested to provide all records in their 
possession pertaining to the veteran.  If 
these records are unavailable or are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any records obtained should be 
associated with the claims folder.

2. The RO should determine whether a 
complete copy of the December 1996 VA 
examination report is associated with the 
veteran's claims folder and if not should 
obtain the missing page or pages from the 
facility where the examination was 
conducted.  

3. Thereafter, the RO should schedule the 
veteran for an examination by an 
appropriate specialist.  The veteran's 
claims folder, including any information 
received pursuant to the above request 
and a copy of this remand, must be made 
available to the examiner for review 
before the examination.  All tests 
considered by the examiner to be 
necessary should be completed.  The 
examiner should describe the 
manifestations and severity of the 
duodenal ulcer vagotomy, hiatal hernia 
and gastrectomy and identify the current 
level of impairment resulting from each 
identified disability.  The examination 
report should include the effects of 
standard therapy on the veteran's 
disabilities, the presence and frequency 
of vomiting, hematemesis, melena, 
manifestations of anemia, dysphagia, 
pyrosis regurgitation, diarrhea and/or 
weight loss, or other epigastric 
distress.  The frequency and duration of 
incapacitating episodes related to the 
diagnosed disabilities should also be 
noted.  The examiner should identify any 
circulatory symptoms experienced by the 
veteran after meals and indicate whether 
these symptoms are related to his 
service-connected disorders.  The report 
of the examination should be associated 
with the veteran's claims folder.

4. When the above development has been 
completed to the extent possible, the RO 
should readjudicate the issues of 
entitlement to an increased evaluation 
for the service-connected disabilities.  
The RO should specifically consider the 
applicability of 38 C.F.R. § 4.114, 
Diagnostic Codes 7305, 7308, 7346 and 
7348 (1998).

5. If the benefit sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



